Opinion of the Court by
William: Rogers Clay, Commissioner
Revérsing.
This is the second appeal of this case. The opinion on the former appeal may be found in 168 Ky. 26, 181 S. W. 631, where the facts are fully set out. The suit was brought by Rammage against Kendall for false imprisonment. ¿Qn the first trial, there was a judgment for Kendall. On appeal, we held that Kendall, as judge of the county court, was without jurisdiction to try Rammage, and reversed the judgment with directions to give a peremptory instruction in favor of the plaintiff, if upon another trial the facts were substantially the same. On the return of the case, another trial was had and a peremptory instruction given in favor of the defendant. Plaintiff again appeals.
We have carefully examined the evidence on the last trial, and so far as the jurisdictional facts are concerned, it is substantially the same as that heard on the first ■trial. That being true, the opinion on the former appeal is the law of the case, and binding alike on the trial court and this court. Carter Coal Co. v. Dozier, 179 Ky. 457, 200 S. W. 917. It follows that the trial court should have directed a verdict for plaintiff instead of defendant.
Judgment reversed and cause remanded for a new trial consistent with this opinion.